 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   SHERRI WEAVER,
                                                          Case No.: 2:19-cv-00910-APG-VCF
12          Plaintiff(s),
                                                                         Order
13   v.
14   NEVADA STATE BANK,
15          Defendant(s).
16         The undersigned held an early neutral evaluation. Docket No. 10. A status hearing is
17 hereby SET for 3:30 p.m. on September 23, 2019.           Counsel and the parties shall appear
18 telephonically by calling the Court conference line at 877-402-9757 at least five minutes prior to
19 the hearing. The conference code is 6791056. In order to ensure a clear recording of the hearing,
20 the call must be made using a land line phone. Cell phone calls, as well as the use of a speaker
21 phone, are prohibited.
22         IT IS SO ORDERED.
23         Dated: September 16, 2019
24                                                             ______________________________
                                                               Nancy J. Koppe
25                                                             United States Magistrate Judge
26
27
28

                                                   1
